Citation Nr: 0706768	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss/post operative stapedectomy.

2.  Entitlement to an initial separate evaluation in excess 
of 10 percent for bilateral labyrinthitis secondary to post 
operative stapedectomy.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office(RO) in Little Rock, 
Arkansas.  The case was previously presented to the Board in 
January 2004 and November 2004; on each occasion, the appeal 
was remanded back to the RO for additional development.  In 
November 2005, the Board disposed of other issues on appeal 
and remanded the claim classified as entitlement to a 
compensable rating for hearing loss/residuals of a 
stapedectomy for further consideration, to include whether a 
separate compensable rating for any other manifestations of 
the stapedectomy besides hearing loss should be granted.

While the matter remained on remand status, the RO in a 
September 2006 rating decision granted service connection for 
chronic labyrinthitis as secondary to the service-connected 
hearing loss disability bilateral, status post stapedectomy.  
Because this grant stems from the increased rating appeal of 
the bilateral hearing loss claim, which was remanded in part 
to address the nature and severity of other manifestations of 
the hearing loss disability besides loss of audiological 
acuity, the Board finds that this separate rating is part and 
parcel of this appeal, and has characterized the issue to 
reflect this.  The case has now been returned to the Board 
for appellate consideration.

The issue involving the veteran's request for a TDIU is 
addressed in the REMAND portion of the decision below and it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  With consideration of exceptional hearing loss pattern in 
the right ear only, the veteran's bilateral audiometric test 
results correspond to numeric designations no worse than 
Level IV in the right ear and Level I in the left ear.

2.  The veteran's labyrinthitis, which is secondary to his 
service-connected hearing loss/stapedectomy, is manifested by 
positional vertigo, resulting in occasional stumbling and 
falls.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006).

2.  The criteria for an initial 30 percent rating for chronic 
labyrinthitis secondary to the service-connected hearing 
loss/post operative stapedectomy have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.85-7, Diagnostic Code 6204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in September 1997.  The rating decision 
on appeal was dated in October 1998.  Subsequent to this 
decision, a duty to assist letter addressing the increased 
rating for hearing loss/residuals of stapedectomywas 
initially issued in April 2004.  In this letter, the veteran 
was told of the requirements to an increased rating, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
An additional duty to assist letter was sent in April 2004.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The Board notes that there is a reference in the veteran's 
claim folder to the Social Security Administration (SSA) in 
VA vocational records from April through August 2000.  In 
conjunction with the increased rating claim for hearing loss 
and the associated increased initial rating claim for 
labyrinthitis, the Board (and the VA) has not attempted to 
obtain any additional information from the SSA, including any 
claims information.  The veteran has not stated that he is in 
receipt of SSA benefits as a result of his hearing loss 
disorder.  He has not implied or suggested that he has 
applied for SSA benefits because of his hearing loss disorder 
and the lack of SSA records would not be pertinent in this 
increased rating matter where the current pertinent evidence 
is more than10 years newer the records reflecting information 
regarding SSA benefits.  Regarding the labyrinthitis claim, 
he is not prejudiced by the lack of SSA records for the same 
reason as the hearing loss matter, and additionally is being 
awarded the highest schedular rating for this disorder, with 
a separate TDIU claim being remanded for further development, 
including these records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination reports of July 2005 and February 2006 provides a 
current assessment of the veteran's condition based on 
examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Significantly, the veteran retains the right to request an 
earlier effective date.  For these reasons, and in light of 
the partially favorable outcome of this decision, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2006) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2006) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection for hearing loss was granted by the RO in 
a February 1994 rating decision which assigned an initial 
noncompensable rating which has remained in effect.  The 
veteran filed a claim for increased rating in September 1997.  
As described above in the introduction, the veteran was also 
granted service connection for a chronic labyrinthitis as 
secondary to the hearing loss disorder in a September 2006 
rating decision which assigned an initial rating for this 
disorder effective February 14, 2006.  As this separate issue 
is shown to stem from the current appeal as per the Board's 
remand of November 2005, this matter is considered to be on 
appeal from the initial rating.  

Among the evidence obtained in conjunction with the veteran's 
hearing loss claim, a June 1996 VA examination was conducted 
to rule out sudden conductive hearing loss of the right ear 
(AD).  He complained that the hearing in his right ear seems 
to have worsened since the last VA examination of February 
1994.  He stated that his hearing problem began suddenly with 
a middle ear infection while serving in Saudi.  He had a 
history of chronic ear infections and reported that he had 
middle ear surgery in November 1992.  Audiologic results were 
essentially unchanged as compared to the results obtained in 
February 1996.  His results revealed a primarily conductive 
moderate to mild hearing loss through 6000 Hertz with a 
moderately severe hearing loss at 8000 Hertz of the AD and a 
mild to slight sensorineural hearing loss through 6000 Hertz, 
of the left ear (AS).  His hearing sensitivity suggested that 
he may have communications difficulties in adverse listening 
conditions.  However he felt that he was able to communicate 
fairly well with his primary complaint being his inability to 
localize sound.  

The audiological evaluation from June 1996 revealed that the 
veteran's puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz were 35, 35, 25, and 35 decibels for the right ear, 
which averaged to 32.50 decibels (rounds up to 33).  The 
puretone thresholds for the left ear respectively were 25, 
25, 20, and 20 decibels, which averaged to 22.50 decibels 
(rounds up to 23).  Word recognition was 92 percent on the 
right and 96 percent on the left.  

An August 1996 VA audiological evaluation revealed that the 
veteran's puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz were 35, 35, 25, and 40 decibels for the right ear, 
which averaged to 33.75 decibels (rounds up to 34).  The 
puretone thresholds for the left ear respectively were 30, 
35, 20 and 20 decibels, which averaged to 26.25 decibels 
(rounds down to 26).  Word recognition was 96 percent on the 
right and 94 percent on the left.  The diagnosis was mild to 
moderately severe mixed loss right ear, and slight to 
moderate sensorineural hearing loss left ear.  

The report of an April 1997 VA examination revealed that the 
veteran was last examined in August 1996 and reported that 
his hearing seemed to have decreased in the right ear since 
that time.  He also stated that ear, nose and throat was 
considering surgical intervention for the right ear.  
Audiological results had decreased significantly at 0.5 and 1 
Kilohertz in the right ear as compared to the August 1996 
results.  Remaining results were essentially unchanged since 
that time.  It was opined that this degree of hearing loss 
can cause significant communication problems which could be 
helped with a monaural all-in-the-ear hearing aid.  

The audiological evaluation from April 1997 revealed that the 
veteran's puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz were  50, 35, 25, and 40 decibels for the right ear, 
which averaged to 37.50 decibels (rounds up to 38).  The 
puretone thresholds for the left ear respectively were  35, 
35, 20 and 25 decibels, which averaged to 28.75 decibels 
(rounds up to 29).  Word recognition was 96 percent on the 
right and 100 percent on the left. 

In May 1997 the veteran underwent an audiological consult for 
hearing aid function.  The use of a hearing aid of the left 
ear resulted in a significant improvement in his auditory 
sensitivity.  

The report of a December 1997 VA examination for history of 
bilateral hearing loss revealed a history of being diagnosed 
with otosclerosis.  He currently wore a hearing aid in his 
left ear.  He underwent a stapedectomy in October 1997.  He 
had poor results with this and a revision was planned for the 
future.  He also had a history of allergic rhinitis and 
recurrent sinusitis.  Physical examination revealed a small 
amount of debris in the external auditory canal.  The 
tympanic membrane was clear and mobile.  The left ear 
tympanic membrane was clear and mobile.  Weber fourth 
collateralis to the right and he had a negative Rinne on the 
left and right.  The impression in pertinent part was 
bilateral conductive hearing loss.    

In March 1998 the veteran had an appointment for packing 
removal following stapes placement for the right ear two 
weeks earlier.  He denied dizziness at that time.

In May 1998 an audiological evaluation was done for the right 
ear only.  The findings were incomplete as the decibels at 
3000 Hertz were not recorded.  His right ear puretone 
thresholds at 1000, 2000 and 4000 Hertz were 55, 50 and 55.  
His speech discrimination was 90 percent in the right ear.  

Also in May 1998 he was noted to have right sided hearing 
loss with history of a stapedectomy with complaints of no 
return of his hearing.  He was to have revision surgery.  
Another May 1998 record indicated that he had surgery on his 
right ear in March 1998.  In September 1998, plans were for 
him to undergo a revision stapedectomy surgery around 
November 1998.  Records from November 1998 revealed that he 
had the stapedectomy done again in November 1998.  His 
hearing was still somewhat decreased on the right.  The 
impression was clinically improved air/bone gap of the right 
ear.  

In June 1998 the veteran experienced complications post 
surgery and was still having difficulty with his hearing.  

In December 1998 the veteran underwent an ears evaluation.  
He was most recently evaluated in September 1998 for the 
right ear and in June and August 1996 for his left ear.  He 
had undergone 3 middle ear surgeries on the right ear, most 
recently a revision stapedectomy in October 1998.  He stated 
that he had an infection in his left ear two weeks ago that 
was treated with antibiotics.  He currently had 2 VA hearing 
aids and said the left one worked fine, but only heard static 
with the right one.  He was assessed as having his hearing 
sensitivity improved to 20 decibels in the low frequencies of 
the right ear since the previous testing and was essentially 
unchanged from previous testing of the left ear with the 
exception of a 20 decibel improvement at 8000 Hertz.  

A December 1998 VA audiological evaluation revealed 
incomplete findings for the right ear as the decibels at 3000 
Hertz were not recorded.  His right ear puretone thresholds 
at 1000, 2000 and 4000 Hertz were 60, 65 and 70.  His speech 
discrimination was 84 percent in the right ear.  His left ear 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 
40, 40, 20, and 15 decibels for the left ear, which averaged 
to 28.75 decibels (rounds up to 29).  His speech 
discrimination was 92 percent for the left ear.  

The veteran testified at a January 1999 RO hearing that he 
had an audiological examination the last month and that he 
had surgery on his right ear in November.  He said he would 
have a fourth surgery because his hearing has not improved 
and said he has hearing aids.  He indicated that he is unable 
to hear cars approaching him and has been hit by them because 
of this.  Postoperatively he has dizziness when he bends 
over.  

The report of an April 1999 VA general examination noted that 
the veteran has hearing loss with complaints of diminished 
hearing bilaterally.  He had hearing aids in each ear, with 
slight relief.  He had intermittent high pitched tinnitus 
bilaterally.  Physical examination revealed him to be wearing 
hearing aids, otherwise his ears were unremarkable.  

An April 1999 VA audiology record diagnosed sensorineural 
hearing loss, unspecified and he underwent a hearing aid 
check on one ear.  

A July 1999 doctor's letter regarding the events of his 
surgery revealed that the veteran had stapes surgery with 
stapes revision with total stapedectomy for hearing loss.  
The doctor usually recommended that patients take 4 to 6 
weeks off from heavy activity after surgery due to the 
possibility of sensorineural hearing loss.  Likewise this 
caused dizziness.  

An October 2000 audiological request reported the veteran to 
be status post failed stapedectomy.  He was seen in the 
clinic and was most recently evaluated in December 1998.  He 
reported a history of ear surgery in the right ear.  He said 
he had fluid in both ears (AU) and vertigo approximately 
every other day for the last 2 months.  He had been to a 
private doctor for prescriptions but still hadn't improved.  
He said that when fluids and vertigos were worse, so was his 
hearing loss.  He was noted to have right ear moderate to 
severe mixed hearing loss and left ear slight to moderate 
sensorineural hearing loss.  He was assessed with negative 
middle ear pressure both ears.  Hearing sensitivity was as 
above and had improved by 15 decibels at 2000 and 4000 Hertz 
at right ear and decreased by 15 decibels at 2000 and 6000 
Hertz in the left ear.  This would pose as a communication 
impairment especially under adverse listening conditions.  
Plans were to send him to an ear, nose and throat (ENT) 
consult for follow up as requested and due to the veteran's 
recurrent fluid and recent onset of vertigo over the past 2 
months.  

The audiological evaluation from November 2000 revealed that 
the veteran's puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz were 55, 50, 40, and 55 decibels for the right 
ear, which averaged to 50 decibels.  The puretone thresholds 
for the left ear respectively were 30, 25, 25 and 20 
decibels, which averaged to 25 decibels.  Word recognition 
was 88 percent on the right and 92 percent on the left. 

He was diagnosed with mild to severe mixed hearing loss on 
the right and on the left, with a mild sensorineural hearing 
loss through 1000 Hertz, within normal limits from 2000 to 
4000 Hertz and moderate high frequency hearing loss.  

The report of a July 2005 VA audiological examination 
revealed that the veteran's puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz were 60, 55, 55 and 65 decibels for 
the right ear, which averaged to 59 decibels.  The puretone 
thresholds for the left ear respectively were 35, 30, 25 and 
25 decibels, which averaged to 29 decibels.  Word recognition 
was 92 percent on the right and 96 percent on the left. 

Also noted in the July 2005 VA examination was that right ear 
tympanogram was suggestive of negative middle ear pressure 
and increased admittance.  His left ear tympanogram was 
suggestive of normal middle ear pressure and increased 
admittance.  The diagnosis was for the right ear a severe 
mixed hearing loss through 500 Hertz rising to a moderately 
severe mixed hearing loss 1000 to 4000 Hertz, then a severe 
hearing loss 6000 to 8000 Hertz.  The left ear was assessed 
with a mild sensorineural hearing loss from 250 to 2000 Hertz 
rising to within normal limits 3000 to 3000 Hertz, then 
sloping to a moderate to severe hearing loss 6000 to 8000 
Hertz.  It was advised that an opinion regarding any other 
impairments from the veteran's bilateral hearing loss and 
stapedectomy should be addressed by an ENT physician. 

The report of a February 2006 VA examination included a 
claims file review and recitation of the medical history and 
medical evidence in great detail, and discussed the onset of 
the veteran's hearing loss problems in service and the 
progression of his hearing loss and ear problems with 
multiple ear surgeries for the right ear beginning in 1992 
when he underwent a tympanotomy with his right ear hearing 
steadily worsening after this according to the veteran.  He 
then underwent partial stapedectomy (stap) in 1994 with no 
improvement, a 1996 revision stap again with no improvement 
and a total stapedectomy in November 1999.  Since his last 
surgery in November 1999, he has had considerable difficulty 
with vertigo.  It started about 1 1/2 years ago and was often 
initiated by changes of head movement, especially bending 
over his body.  His sensation was that as being on a roller 
coaster and like he's going to fall.  He stated that other 
body movements like straining or stooping or even blowing his 
nose can cause acute vertigo and nausea.  He said these 
episodes can last for as long as 1 1/2 hours.  His most recent 
episode was 2 nights ago when he fell while bending over in 
the shower.  He was helped out by his wife and there has been 
no apparent sequelae.  In addition to positional vertigo, he 
also had constant tinnitus in his right ear and right middle 
ear fluid.  He also complained of pain in his right ear which 
has most recently been attributed by the VA ENT to TMJ pain.  

Physical examination revealed the tuning fork Weber 
lateralized to the right.  Rinne was negative in the right 
and left.  He had bilateral hearing aids.  He often could not 
wear the right one because of fluid that was sometimes there.  
He had bilateral aids and used the left one to get 
improvement.  In regards to his recurrent fluid that was 
sometimes there, he had undergone multiple myringotomies and 
included one occasion of PE tubes insertion.  There was no 
fluid present on current examination.  There was mild 
tympanosclerois of the right tympanic membrane and it was 
very mild and there was slight retraction of the tympanic 
membrane.  The veteran was reluctant to valsalva because he 
stated that he becomes very vertiginous and nauseous.  The 
ear canals and tympanic membranes otherwise were normal.  The 
remainder of the physical examination addressed his sinuses 
and the rest of the face and neck.  The impression rendered 
was status post right middle ear exploration and multiple 
ossicular or stapes procedures, including a right complete 
stapedectomy, chronic labyrinthitis, severe mixed hearing 
loss, right ear and sensorineurol hearing loss, high 
frequency left ear.  

The examiner noted that the veteran has alleged that he is 
unable to work because of his labyrinthitis or chronic 
vertigo or positional vertigo and associated nausea.  The 
examiner noted that after the veteran was seen by his doctor, 
this doctor stated that nothing could be further surgically 
done for treatment of his chronic hearing loss and vertigo.  
It was said by this doctor that there may be a middle ear 
increased fluid problem, wherein the normal fluid production 
cannot drain properly.  There was said to be no procedure to 
treat this.  The examiner reviewed and recited the findings 
from the July 2005 VA audiology examination. 

The examiner summarized that the veteran has in the right ear 
a severe mixed hearing loss through 500 Hertz rising to a 
moderately severe mixed hearing loss from 1000 to 4000 Hertz, 
then severe hearing loss from 6000 to 8000 Hertz.  The left 
ear had a mild sensorineural hearing loss from 250 to 2000 
Hertz rising to within normal limits at 3000 to 4000 Hertz 
and sloping to a moderate to severe hearing loss at 6000 to 
8000 Hertz.  The veteran stated that he has been told that 
there's no further treatment or medications to help his 
condition.  The examiner then reviewed and recited the 
previous medical evidence documenting hearing loss problems 
dating back to service.  

A.  Analysis -hearing loss

As noted earlier, the veteran contends that his hearing loss 
warrants a compensable rating.  His service-connected 
bilateral hearing loss is currently evaluated at a 
noncompensable disability rating, under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  A rating for hearing loss is 
determined by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 
4.85(2006).  These averages are entered into a table of the 
Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating. Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. § 4.86 (2006). These patterns 
are met when each pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

A review of the evidence reflects that a compensable rating 
is not warranted for the veteran's hearing loss disability.  
Repeatedly, the hearing loss was shown to be at Level I for 
the right ear and Level I for the left ear in the evidence 
leading up to November 2000, with the evidence in November 
2000 showing the hearing loss to be at a Level II on the 
right and Level I on the left.  Such levels are 
noncompensable under Diagnostic Code 6100.  

The most recent evidence, the July 2005 VA audiological 
examination, again showed the veteran's hearing loss to be at 
a Level II on the right and Level I on the left.  This 
examination also showed his pattern of hearing loss to be at 
an exceptional pattern, with each pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz now at 55 decibels or more.  
Thus with consideration of exceptional hearing loss, his 
right ear hearing can also be considered to be at a Level IV 
under 38 C.F.R. § 4.86.  However, when considered in 
conjunction with the left ear (better ear) hearing still at 
Level I, the right ear's Level IV disability continues to be 
noncompensable.  Diagnostic Code 6100.  

Thus the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss disability.  

B.  Analysis--Labyrinthitis

Currently service connection is in effect for labyrinthitis, 
which has been granted an initial 10 percent rating under 
Diagnostic Code 6204, for peripheral vestibular disorders.  
This Code provides a maximum 30 percent rating is assigned 
for dizziness and occasional staggering, while a 10 percent 
rating is assigned for occasional dizziness. 38 C.F.R. § 
4.87, Diagnostic Code 6204 (2006).  He has been shown to have 
problems with dizziness since around July 1999 with vertigo 
also mentioned in October 2000.  Presently, the February 2006 
VA examination report indicates the veteran's dizziness and 
positional vertigo is a result of chronic labyrinthitis, 
which in turn was related to hearing loss, and the multiple 
stapedectomy surgeries done to correct this problem.  This 
examination report also reflects that he apparently had an 
incident 2 days earlier wherein he fell as a result of his 
chronic positional vertigo.  Therefore as there is evidence 
of dizziness and occasional stumbling shown by his fall, an 
increased initial 30 percent rating under Diagnostic Code 
6204 is warranted, as the veteran has consistently reported 
dizziness the record does reflect staggering.  This is the 
maximum allowable rating under this Diagnostic Code.  

C. Extraschedular Consideration

The evidence reflects that a compensable rating is not 
warranted for the veteran's bilateral hearing loss.  However 
an initial 30 percent rating is warranted for the veteran's 
chronic labyrinthitis with occasional stumbling.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's service-connected 
bilateral hearing loss and labyrinthitis.  In addition, it 
has not been shown that these service-connected disorders 
required frequent periods of hospitalization.  As to whether 
the bilateral hearing loss and chronic labyrinthitis have 
produced marked interference with the veteran's employment, 
this matter is deferred pending further development of the 
veteran's TDIU claim.  


ORDER

A compensable rating for bilateral hearing loss is denied.  

An initial 30 percent disability rating is granted for 
chronic labyrinthitis, secondary to bilateral hearing 
loss/post operative stapedectomy, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran claims he is entitled to TDIU benefits.  He is 
currently service-connected for the following disabilities:  
Sleep apnea, rated at 50 percent disabling; gout, left great 
toe, rated at 20 percent disabling; tinnitus, rated at 10 
percent disabling; hypertension rated at 10 percent 
disabling; tinea pedis, rated at 10 percent disabling; TMJ 
dysfunction, rated at 10 percent disabling, hearing loss 
rated at 0 percent disabling and chronic labyrinthitis rated 
at 30 percent disabling.  Thus, the veteran meets the minimum 
schedular requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  The Board must 
now consider whether the veteran's service connected cold 
injury residuals render him unemployable.  

Upon review of the evidence, the Board finds that further 
development is necessary in order to make such an 
adjudication.   

A review of VA vocational clinic records dated from April 
2000 through August 2000 reveals that on intake in April 
2000, the veteran was said to have been a Federal employee 
who received disability retirement as well as Social Security 
Disability benefits.  A review of the records in the claims 
file contains no records from the Social Security 
Administration.  Such records could potentially be relevant 
in the veteran's claim for TDIU.  

Additionally, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The record reflects that the veteran 
has not undergone a recent general examination in order to 
determine whether the veteran is unable to maintain gainful 
employment due to his service-connected disabilities.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment so that 
the decision will be a fully informed one should be 
accomplished in regards to this claim involving a TDIU.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the VA's duty to assist, it is the Board's 
opinion that such an examination should be afforded the 
veteran before the Board issues a determination on the merits 
of his claim.

Since the VA has been given notice that the veteran could be 
receiving SSA benefits, and since this could have a direct 
effect on the veteran's claim for a TDIU, any SSA records 
should be obtained and associated in the claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (VA 
has a duty to attempt to secure all records of the SSA 
regarding the veteran's determination of unemployability for 
SSA purposes).

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's service-connected disabilities.  38 C.F.R. § 
3.159(c)(4) (2006).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The AMC should request the veteran's 
records from the SSA, to include any SSI 
or disability determination and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.

2.  The RO should schedule the veteran for 
a social and industrial survey to assist 
VA in evaluating the veteran's current 
social and industrial impairment.  A 
complete employment history of the veteran 
should be obtained, inclusive of the last 
date of full-time and/or part-time 
employment.  An assessment of the 
veteran's day-to-day functioning should be 
made.  The social worker should make 
appropriate inquiries to indicated persons 
or establishments, including family 
members, neighbors, and current and former 
places of work.  The social worker should 
comment on the degree of social and 
industrial impairment that the veteran 
experiences as a result of his service-
connected disabilities.  The claims folder 
should be made available to the social 
worker prior to the social and industrial 
survey.

3.  The AMC should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a general 
medical examination to determine the 
nature and extent of all disabilities from 
which the veteran is now suffering 
therefrom.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment. The 
examiner should give detailed clinical 
findings of any symptomatology found, and 
that examiner should render an opinion 
whether the service-connected disabilities 
prevent the veteran from being gainfully 
employed.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings should 
be reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.  

4.  After completion of the above, VA 
should readjudicate the appellant's claim.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


